 1   Hardeep Sull, Esq.
     Nevada Bar No. 12108
 2   SULL & ASSOCIATES, PLLC
 3   520 S. 7th Street, Suite A
     Las Vegas, NV 89101
 4   Tel.: (702) 953-9500
     Fax: (702) 297-6595
 5   dee@sullglobal.com
 6   Melanie A. Hill, Esq.
 7   Nevada Bar No. 8796
     MELANIE HILL LAW PLLC
 8   520 S. 7th Street, Suite A
     Las Vegas, NV 89101
 9   Tel.: (702) 362-8500
     Fax: (702) 362-8505
10   Melanie@MelanieHillLaw.com
11   Attorneys for Plaintiff Sandra M. Meza-Perez

12
13
                                  UNITED STATES DISTRICT COURT
14
                                        DISTRICT OF NEVADA
15
16   SANDRA M. MEZA-PEREZ, an individual,
                                                     CASE No.: 2:19-cv-00373-APG-NJK
17                 Plaintiff,

18          vs.                                      STIPULATION TO EXTEND PLAINTIFF’S
                                                     DEADLINE TO OPPOSE DEFENDANT
19
     SBARRO LLC dba SBARRO PIZZA, a                  DORADO’S MOTION TO DISMISS [ECF
20   foreign limited liability company, SBARRO,      No. 23]
     INC. dba SBARRO PIZZA, a foreign
21   corporation, ZACHARY CEBALLES, an               (First Request)
     individual, EFRAIN HERNANDEZ, an
22   individual, JESUS ALATORRE, an                                    ORDER
     individual, DANA DORADO, an individual,
23
24                 Defendants.

25
26          IT IS HEREBY STIPULATED by and between counsel for Plaintiff, Melanie A. Hill of

27   Melanie Hill Law PLLC and Hardeep Sull of Sull & Associates, PLLC, and counsel for Defendant

28   Dana Dorado, Mark Ferrario and Jason Hicks of Greenberg Traurig, LLP, that the deadline for


                                                    –1–
                    STIPULATION TO EXTEND DEADLINE TO OPPOSE MOTION TO DISMISS
 1   Plaintiff to file her opposition to Defendant Dorado’s Motion to Dismiss [ECF. No. 23] (“the

 2   Motion”) filed on July 31, 2019 be extended thirty (30) days from the current deadline of August

 3   14, 2019 to September 13, 2019 to allow the parties to attempt to resolve the issues raised in the

 4   Motion in an effort to narrow any issues to be resolved by the Court.

 5          The requested relief is not for purposes of delay, but to avoid unnecessary litigation or the

 6   wasting of resources and expense on issues that can be resolved between the parties informally.

 7   Dated: August 13, 2019.                             Dated: August 13, 2019.
 8
     Respectfully submitted,                             Respectfully submitted,
 9
     SULL & ASSOCIATES, PLLC                             GREENBERG TRAURIG, LLP
10
     /s/ Hardeep Sull                                    /s/ Jason Hicks
11   ___________________________________                 _______________________________________
12   HARDEEP SULL, ESQ.                                  MARK E. FERRARIO, ESQ.
     Attorneys for Plaintiff                             JASON HICKS, ESQ.
13   SANDRA M. MEZA-PEREZ                                Attorneys for Defendant
                                                         DANA DORADO
14
15   Dated: August 13, 2019.
16
     Respectfully submitted,
17   MELANIE HILL LAW, PLLC

18   /s/ Melanie A. Hill
     _______________________________________
19
     MELANIE A. HILL, ESQ.
20   Attorneys for Plaintiff
     SANDRA M. MEZA-PEREZ
21
22
23          IT IS SO ORDERED.

24
25         Dated:
            DATED August 14,of
                   ____ day  2019.
                               ____________, 2019.

26
                                                  ________________________________________
27                                                ANDREW P. GORDON
                                                  UNITED STATES DISTRICT COURT JUDGE
28

                                                     –2–
                     STIPULATION TO EXTEND DEADLINE TO OPPOSE MOTION TO DISMISS
